Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  February 24, 2020

The Court of Appeals hereby passes the following order:

A20A1271. LUCIOUS L. JOHNSON v. NATHAN BROOKS, WARDEN et al.

      Prisoner Lucious L. Johnson filed a mandamus petition in the superior court
of the county in which he is incarcerated. The superior court dismissed the petition,
and Johnson filed this direct appeal.1
      Johnson’s mandamus petition was not filed under his criminal case, but as a
separate civil action. Accordingly, his appeal is governed by the Prison Litigation
Reform Act, which requires that any appeal in a civil case that was initiated by a
prisoner must come by discretionary application. See OCGA § 42-12-8; Brock v.
Hardman, 303 Ga. 729, 731 (2) (814 SE2d 736) (2018). “[C]ompliance with the
discretionary appeals procedure is jurisdictional.” Fabe v. Floyd, 199 Ga. App. 322,
332 (1) (405 SE2d 265) (1991). Because Johnson failed to file a discretionary
application, we lack jurisdiction over this direct appeal, which is hereby
DISMISSED.
                                         Court of Appeals of the State of Georgia
                                                Clerk’s Office, Atlanta,____________________
                                                                          02/24/2020
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.




      1
         Johnson filed the appeal in the Supreme Court, which transferred the matter
to this Court. See Case Number S20A0647, decided Jan. 13, 2020.